Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161940 & (40)(41)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  WARREN CITY COUNCIL,                                                                                  Elizabeth T. Clement
           Plaintiff-Appellee,                                                                          Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 161940
                                                                     COA: 354663
                                                                     Macomb CC: 2020-002868-AW
  SONJA BUFFA,
           Defendant-Appellant,
  and
  FRED MILLER,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 2, 2020 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motion for stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2020
         s0903
                                                                                Clerk